Citation Nr: 0108233	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for lipoma of the left 
arm and left leg, claimed as a skin condition secondary to 
exposure to Agent Orange.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous condition, to 
include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for the residuals of a 
head injury other than scars of the right forehead.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

The issue of entitlement to a total rating based on 
individual unemployability due to the veteran's service-
connected disabilities, raised by the appellant in March 
1999, in his statement in support of his claim, has not been 
adjudicated by the RO.  Accordingly, this issue is not in 
appellate status, and is referred to the RO for appropriate 
action.


REMAND

The veteran has established service connection for 
hypertension and for scars of the right forehead.  His 
hypertension is evaluated as 10 percent disabling.  In 
January 1999, he submitted an informal claim for an increased 
evaluation for his hypertension, citing changing medication 
as evidence of worsening disability.  He stated that he was 
treated for the condition at the VA medical center in 
Tuscaloosa, Alabama.  He also asserted a claim for service 
connection for a skin condition on his arms and legs (later 
clarified by him to be lipomas on his left arm and left leg), 
for an old injury to his head, and for a nervous condition he 
attributed to his wartime experiences.

The RO associated the veteran's VA treatment records dated 
from November 1998 to May 1999 from Tuscaloosa VAMC with his 
claims file.  It accorded him an examination in May 1999 for 
his hypertension.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  The veteran's VA treatment 
records show that he receives private medical treatment at 
least for his hypertension.  His records contain references 
to Dr. Holifield or Hollifield, Dr. McVinnie, and Dr. 
Gasgoine [sic], all apparently of Demopolis.  There are no 
treatment records from any of these providers in the claims 
file.  Therefore, on remand, the veteran should be asked to 
provide the correct names, addresses, and approximate dates 
of treatment for each private provider who has treated his 
hypertension since January 1998, or who has treated him for 
any other condition in issue since his separation from 
service.  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  Therefore, with respect to each of his 
claims for service connection, the veteran should be told 
what information or evidence is needed to substantiate his 
claims.  If he has had any treatment for any of the claimed 
conditions since service, his treatment records would help 
substantiate his claim.  Therefore, he should be asked to 
identify all who have treated or diagnosed him for any 
condition in issue since separation from service and asked to 
provide releases for his treatment records.  He has 
identified the skin condition for which he seeks service 
connection as the lipomas on his left arm and leg.  With 
respect to the claimed nervous condition and residuals of 
head injury, he should be asked to provide evidence that he 
has been diagnosed to have a nervous condition (to include 
PTSD) and asked to identify what residuals (by diagnosis, if 
possible) he claims to have resulted from a head injury.  If 
any such treatment is adequately identified and appropriate 
releases provided, the RO should attempt to obtain those 
records.

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  However, 
the duty to provide such an examination is limited by the 
necessity that there be competent evidence (whether lay or 
medical) of a current disability that may be associated with 
military service.  Id.  It is very important to the veteran's 
claim, therefore, that he provide sufficient information to 
the RO to locate all relevant treatment records.

Accordingly, this case is remanded for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for hypertension since January 1998 
and for any nervous disorder (to 
include PTSD), residuals of head 
injury, and lipomas since discharge 
from service to the present.  In 
particular, the correct names, 
addresses, and dates of treatment 
for Drs. Holifield (or Hollifield), 
McVinnie, and Gasgoine [sic] should 
be provided.

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any psychiatric or nervous disorder, 
head injury residuals, or lipomas, 
from separation from service to the 
present, and the approximate dates 
of such treatment; and

c.  a statement from the veteran of 
specific stressful events during his 
military service that he contends 
caused a nervous disorder, to 
include PTSD.  He should be advised 
to provide as much specific detail 
as possible and advised of the types 
of supporting information necessary 
to adjudicate his claim.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  Review the claims file.  If medical 
opinion is necessary to decide any issue 
on appeal, schedule the veteran for 
appropriate examinations.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC) and should be given an 
appropriate period for response.

Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

